67 So.3d 270 (2011)
Todd NORWOOD, Appellant,
v.
STATE of Florida, Appellee.
No. 2D08-2538.
District Court of Appeal of Florida, Second District.
March 16, 2011.
Todd Norwood, pro se.
*271 Pamela Jo Bondi, Attorney General, Tallahassee, and Ronald Napolitano, Assistant Attorney General, Tampa, for Appellee.
Prior report: 39 So.3d 336.
PER CURIAM.
Affirmed. See Walton v. State, 58 So.3d 887 (Fla. 2d DCA 2011).
DAVIS[1], KELLY, and LaROSE, JJ., Concur.
NOTES
[1]  Judge Davis has been substituted for Senior Judge Carolyn K. Fulmer, who was on the original Norwood panel.